Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 26, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128878(161)(162)                                                                                     Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  46TH CIRCUIT TRIAL COURT,                                                                                           Justices
             Plaintiff, Counter-Defendant,
             Third-Party Plaintiff-Appellee,
  v       	                                                           SC: 128878
                                                                      COA: 254179
                                                                      Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and
  COUNTY OF KALKASKA,

           Intervening Defendant,                             

           Counter-Plaintiff, Third-Party                                

           Plaintiff-Appellant,

  and
  COUNTY OF OTSEGO,

             Third-Party Defendant. 

  _________________________________________/ 


         On order of the Court, the motions for immediate consideration and to expedite the
  briefing schedule are GRANTED. MCR 7.309(C). Appellants’ brief and appendix must
  be filed no later than February 15, 2006. Appellee’s brief and appendix, if appellee
  chooses to file an appendix, must be filed no later than March 13, 2006. If appellants
  choose to submit a reply brief, it shall be filed no later than March 27, 2006. Briefs and
  appendixes are to be served on opposing lead counsel by hand delivery or by such other
  means as assures delivery not later than one day after the filing date. We direct the Clerk
  of the Court to place this case on the April 2006 session calendar for argument and
  submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 26, 2006                       _________________________________________
         d0125                                                                 Clerk